           Case 1:20-cv-03281-AJN Document 6 Filed 07/01/20 Page 1 of 1

•Lil Davis Wright
     TremaineLLP
                                                                                21st Floor
                                                                                1251 Avenue of the Americas
                                                                                New York, NY 10020-1104

                                                                                Rachel Strom
                                                                                212-402-4079 tel
                                                                                212-489-8340 fax

                                                                                rachelstrom@dwt.com




                                                 July 1, 2020


BY ECF

The Honorable Alison J. Nathan
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 906
New York, NY 10007

        Re:     BYD Company Ltd v. Vice Media LLC- Case No. 1:20-cv-03281-AJN

Dear Judge Nathan:

                                              (“Vice Media"),
       This firm represents Vice Media LLC ("Vice      Media”), the defendant in the above-
referenced matter. We write, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure,
Rules 7.1(d) and 5.2(b) of the Local Rules for the Southern District of New York, and Rules 1.A
        of Your
and 1.D of Your Honor's
                 Honor’s Individual
                          Individual Practices,
                                     Practices, to
                                                to respectfully
                                                   respectfully request an extension
                                                                request an extension of
                                                                                     of the
                                                                                        the time
                                                                                            time by
                                                                                                 by
which Vice Media must answer, move or otherwise respond to the Complaint.

        Vice Media's
        Vice  Media’s original
                       original response    date is
                                 response date   is July
                                                    July 17,
                                                         17, 2020,
                                                             2020, and
                                                                    and it
                                                                         it now   seeks an
                                                                            now seeks   an extension  until
                                                                                            extension until
August 17,
August       2020 to
         17, 2020 to respond
                     respond to
                              to the
                                  the Complaint.
                                      Complaint. ThisThis is Vice Media's
                                                          is Vice Media’s first
                                                                             first request
                                                                                   request for an
                                                                                           for an
extension. The requested extension does not affect any other scheduled dates in this matter.
Plaintiff has consented to this request. This additional time will allow Vice Media and this firm
additional time to investigate  the facts
                   investigate the         surrounding Plaintiff's
                                     facts surrounding   Plaintiff’s claims   and to
                                                                     claims and    to prepare
                                                                                      prepare aa response
                                                                                                 response to
                                                                                                          to
the Complaint.

        Thank you for your consideration.


                                                  Respectfully
                                                   espcctfully submitted,


                                                  Rachel
                                                   achel F. Strom


cc:     All counsel of record (by ECF)




4852-4674-4001v.1 0104722-000053
4852-4674-4001v.1
